Citation Nr: 1639635	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-24 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from March 2005 to June 2006 with 4 months and 23 days of prior active service. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2015 and January 2016, the Board remanded the claim to afford the Veteran a VA examination.  However, for the reasons discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Also, as indicated in the prior remand, the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected radiculopathy of the right lower extremity has been raised by the record in a September 2011 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ), although it was noted in an October 2015 memorandum that this should be addressed.  Upon review of record since the January 2016 remand, this is still the case.  The Board does not have jurisdiction over this issue and it is again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).

REMAND

Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). This obligation is mandatory, not discretionary.

Unfortunately, the Board finds that the Veteran's claim must again be remanded.  

Pursuant to the January 2016 Board remand, the AMC requested a VA peripheral nerves examination, as shown on a February 2016 Compensation and Pension Examination Request Inquiry.  The Inquiry lists the examination request as "Open" and there is no indication that an examination had yet been scheduled.  On the same day, because the AMC was unable to contact the Veteran by phone, it sent him a "RSVP letter."  On March 8, 2016, the examination request was cancelled due to the Veteran's "Failure to RSVP."  Despite this cancellation, the Board cannot discern any authority supporting the AMC's action, as there is no requirement in the applicable regulation that a Veteran confirm that he will attend a scheduled examination.  Moreover, while there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice, a copy of the VA examination notice letter is not of record, assuming that an examination was actually scheduled.  

Therefore, in an effort to ensure compliance with the duty to assist, the Board will remand the increased rating claim in order for the AOJ to attempt to schedule the Veteran for an examination to determine the current severity of his service-connected radiculopathy, with proper notice provided to the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  After updating any outstanding VA medical records, schedule the Veteran for a VA examination to determine the severity of his service-connected radiculopathy of the right lower extremity disability.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.  

**All attempts to schedule the Veteran for this examination, including copies of any letters sent to the Veteran, must be clearly documented in the claim file.  

After examining the Veteran and reviewing his claims file, the examiner is asked to: 

(a).  Describe all signs and symptoms associated with the radiculopathy of the lower right extremity.  

(b).  Characterize the radiculopathy as mild, moderate, moderately severe, or severe with marked muscular atrophy, or indicate whether there is complete paralysis.

In doing so, reconcile the opinion with March 2014 VA neurology notes reflecting worsening numbness to right thigh and mid-shin.

A complete rationale should be provided.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




